J-S56009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT DURHAM                              :
                                               :
                       Appellant               :   No. 1693 EDA 2019

        Appeal from the Judgment of Sentence Entered October 16, 2013
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0010212-2012


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                             Filed: March 11, 2021

        Appellant, Robert Durham, appeals from the October 16, 2013 judgment

of sentence of an aggregate term of 7 to 14 years’ imprisonment, imposed

after he was convicted of one count each of possession of a controlled

substance,1 possession of drug paraphernalia,2 possession with intent to

deliver a controlled substance (“PWID”),3 and possession of a firearm by a

prohibited person.4 Appellant challenges the sufficiency of the evidence to

sustain his convictions. We affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(16).

2   35 P.S. § 780-113(a)(32).

3   35 P.S. § 780-113(a)(30).

4   18 Pa.C.S. § 6105(a)(1).
J-S56009-20



     The trial court summarized the relevant facts of this matter in its

Pa.R.A.P. 1925(a) opinion:

     On August 8, 2012[,] between the hours of 6:00 p.m. and 7:00
     p.m., Officer Pellum Coaxum and Officer Michael McCain were
     conducting narcotics surveillance in the area of 5725 Malcom
     Street in Philadelphia. Officers Coaxum and McCain met with a
     confidential informant (“CI”)[,] who was sent to the property on
     two occasions. Prior to sending the CI to the property the first
     time, they searched him for money and contraband before
     supplying him with $20.00 prerecorded money and directed him
     to 5725 Malcom Street. At approximately 6:30 p.m., Officer
     Coaxum observed the CI knock on the front security door and
     enter the property[,] and within minutes, [he] return[ed] to the
     officers with two tinted Ziploc packets containing an off-white
     chunky substance of alleged crack[]cocaine.

     Upon returning and collecting evidence from the first transaction,
     the officers searched the CI[] again[] for money and contraband,
     and sent him back to the same property with $20.00 prerecorded
     money. At approximately 6:42 [p.m.], Officer Coaxum observed
     the CI knock on the door, enter the property, and then exit the
     property with an unidentified male. Officer Coaxum then observed
     the unidentified man hand the CI small objects for the prerecorded
     money. The CI returned to the officer with two blue[-]tinted
     Ziploc packets containing an off-white substance[,] which
     appeared to be crack cocaine. Officer McCain conducted a NIK
     Test G on the drugs that were purchased, which came back
     positive for the presence of cocaine[]base[] and the[n] placed the
     retrieved items in police department property receipt.

     On August 9, 2012, Officers Coaxum and McCain returned to the
     area of 5725 Malcolm Street to conduct further narcotics
     surveillance. The officers met and searched the CI for contraband
     and money before supplying him with $20.00 prerecorded money.
     At approximately 4:10 p.m., Officer McCain[] observed the CI
     enter and exit 5725 Malcolm Street and return to the officers with
     one blur [sic] tinted Ziploc packet of an off-white substance,
     alleged crack cocaine, and two clear packets with green logos
     containing alleged marijuana. At approximately 4:15 p.m., Officer
     McCain, with members of the narcotics field unit[,] executed a
     search warrant.



                                   -2-
J-S56009-20


        Officers approached the property and found [Appellant] in the
        doorway[,] where they arrested him. [Appellant] was searched
        and the officers recovered ten Ziploc packets, each containing an
        off-white chunky substance, alleged cocaine base, and $171.00[,
        $20.00 of which …] was the recorded buy money used by the CI
        that day. In executing the search warrant, the officers recovered
        the following items from the first floor: an SKS[] 7.62 caliber
        assault rifle with one clip loaded with nine rounds, an electric
        scale, $10.00, one plate with two razor blades which contained
        residue, and a cell phone. From the second floor[,] the officers
        recover[ed]: one clear Ziploc packet (contained inside [were] new
        and unused blue packets[,] … consistent with what was purchased
        with the cocaine base), new and unused sandwich bags, one clear
        baggie contain[ing] approximately 77.6 grams of bulk marijuana,
        sixteen blue[-]tinted Ziploc packets inside a clear baggie, one
        clear Ziploc packet with red logos, which contained signs of
        cocaine base.

Trial Court Opinion (“TCO”), 1/15/20, at 2-4 (unpaginated; citations to record

omitted).

        On August 9, 2012, Appellant was charged with possession of a

controlled substance, possession of drug paraphernalia, PWID, and possession

of a firearm by a prohibited person. At the conclusion of a waiver trial, held

on August 28, 2013, Appellant was found guilty on all counts. On October 16,

2013, the trial court sentenced him to an aggregate term of 7 to 14 years’

imprisonment and 3 years’ probation. Appellant did not file a post-sentence

motion.

        On May 16, 2014, Appellant filed a pro se Post Conviction Relief Act

(“PCRA”)5 petition. Appointed counsel filed an amended petition on February

23, 2015, which sought the reinstatement of Appellant’s direct appeal rights.


____________________________________________


5   42 Pa.C.S. §§ 9541-9546.

                                           -3-
J-S56009-20


       Th[e trial] court held an evidentiary hearing[,] and on January 20,
       2017, dismissed [Appellant’s] PCRA petition finding that the issues
       raised in the amended petition were without merit. Pursuant to
       Pennsylvania Rule of Criminal Procedure 907, a letter was sent to
       [Appellant] via certified mail to advise [him] that his request for
       post-conviction relief would be denied/dismissed without further
       proceedings in 20 days.

       On February 18, 2017, this court received notice that [Appellant]
       appealed to the Superior Court of Pennsylvania from the order
       entered on January 20, 2017…. On March 19, 2019, the Superior
       Court issued an opinion which remanded the matter to this court
       to issue an order reinstating [Appellant’s] direct appeal rights
       nunc pro tunc. On May 8, 2019, this court issued an order
       [accordingly]….

Id. at 1-2 (unnecessary capitalization omitted).

       On June 7, 2019, Appellant filed a timely notice of appeal from the

October 16, 2013 judgment of sentence,6 followed by a timely, court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

____________________________________________


6  This Court issued a rule to show cause on April 21, 2020, as to why this
appeal should not be quashed as untimely, as Appellant’s direct appeal rights
were reinstated nunc pro tunc on May 8, 2019, but the docket indicates the
notice of appeal was not filed until June 9, 2019, 32 days after the date of
reinstatement. Subsequently, this Court discovered that counsel for Appellant
was deceased; thus, an order was entered on May 12, 2020, withdrawing
counsel’s appearance and directing the trial court to appoint new counsel.
Peter Alan Levin, Esquire, was appointed as counsel for Appellant, on June 12,
2020. On July 13, 2020, we issued a second rule to show cause why this
appeal should not be quashed as untimely. On July 16, 2020, Attorney Levin
filed a response, and this Court issued an order deferring the merits of the
rule to show cause to the assigned panel. Based on our review of counsel’s
response to the rule, we discern that Appellant’s notice of appeal was timely
filed, in person, with the Office of Judicial Records, on Friday, June 7, 2019,
and that the time-stamp reflecting a receipt date of Sunday, June 9, 2019,
was a clerical error. Accordingly, we proceed with addressing the merits of
this appeal. See Commonwealth v. Williams, 106 A.3d 583, 587 (Pa.
2014) (“A timely notice of appeal triggers the jurisdiction of the appellate
court, notwithstanding whether the notice of appeal is otherwise defective.”).

                                           -4-
J-S56009-20



Appellant now presents this sole issue for our review: “Whether the guilty

verdict was contrary to law as based on insufficient evidence[?]” Appellant’s

Brief at 7.

      Our standard of review of sufficiency claims is well-settled:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted).

      First, we address Appellant’s sufficiency challenges regarding his

convictions for intentional possession of a controlled substance and possession

of drug paraphernalia.     As to his possession of a controlled substance

conviction, Appellant admits to having possession of cocaine at the time of his

arrest, but avers that the Commonwealth failed to prove that he was ever in

actual or constructive possession of the marijuana recovered from the second

floor of the house, or that it did not belong to any other person who had access

to the house. Appellant’s Brief at 19. Similarly, with respect to the possession

of drug paraphernalia charge, Appellant does not challenge the fact that drug

paraphernalia was found in the house by the police at the time of his arrest.

Rather, he argues that the Commonwealth failed to meet its burden to prove

that he “possessed” the items. Id. at 18. Appellant states that “[t]he police


                                     -5-
J-S56009-20



officers   did   not   see   [him]    possess,   utilize,   or   distribute   any   drug

paraphernalia[,]” and that “[t]here was at least one other person with access

to the house.” Id. Appellant is not entitled to relief on either of these claims.

      Preliminarily, we note that the offense of possession of a controlled

substance is defined as:

      Knowingly or intentionally possessing a controlled or counterfeit
      substance by a person not registered under [The Controlled
      Substance, Drug, Device and Cosmetic Act (“the Act”)], or a
      practitioner not registered or licensed by the appropriate State
      board, unless the substance was obtained directly from, or
      pursuant to, a valid prescription order or order of a practitioner,
      or except as otherwise authorized by [the Act].

35 P.S. § 780-113(a)(16).            The Act further defines possession of drug

paraphernalia, in pertinent part, as “[t]he use of, or possession with intent to

use, drug paraphernalia for the purpose of … packing, repacking, storing, [or]

containing … a controlled substance in violation of this [A]ct.” 35 P.S. § 780-

113(a)(32). Drug paraphernalia includes, but is not limited to,

      [s]cales and balances used, intended for use or designed for use
      in weighing or measuring controlled substances[;] … [c]apsules,
      balloons, envelopes and other containers used, intended for use
      or designed for use in packing small quantities of controlled
      substances[; and c]ontainers and other objects used, intended for
      use, or designed for use in storing or concealing controlled
      substances.

35 P.S. §§ 780-102(b)(5), (9), (10).

      It is well-established that:

      “In narcotics possession cases, the Commonwealth may meet its
      burden by showing actual, constructive, or joint constructive
      possession of the contraband.” Commonwealth v. Thompson,
      … 428 A.2d 223, 224 ([Pa. Super.] 1981). Actual possession is


                                         -6-
J-S56009-20


     proven “by showing … [that the] controlled substance [was] found
     on the [defendant’s] person.” Commonwealth v. Macolino, …
     469 A.2d 132, 134 ([Pa.] 1983). If the contraband is not
     discovered on the defendant’s person, the Commonwealth may
     satisfy its evidentiary burden by proving that the defendant had
     constructive possession of the drug. Id.

     Our Supreme Court has defined constructive possession as “the
     ability to exercise a conscious dominion over the illegal substance:
     the power to control the contraband and the intent to exercise
     that control.” [Id.] … To find constructive possession, the power
     and intent to control the contraband does not need to be exclusive
     to the defendant. Our Supreme Court “has recognized that
     constructive possession may be found in one or more actors where
     the item [at] issue is in an area of joint control and equal access.”
     [Commonwealth v.] Johnson, 26 A.3d [1078,] 1094 [(Pa.
     2011)]. Nevertheless, “where more than one person has equal
     access to where drugs are stored, presence alone in conjunction
     with such access will not prove conscious dominion over the
     contraband.” Commonwealth v. Davis, … 480 A.2d 1035, 1045
     ([Pa. Super.] 1984) (emphasis omitted).

Commonwealth v. Vargas, 108 A.3d 858, 868 (Pa. Super. 2014).

     As the Vargas Court explained:

     “For the Commonwealth to prove constructive possession where
     more than one person has access to the contraband, [it] must
     introduce evidence demonstrating either [the defendant’s]
     participation in the drug related activity or evidence connecting
     [the defendant] to the specific room or areas where the drugs
     were kept.” Commonwealth v. Ocasio, … 619 A.2d 352, 354-
     55 ([Pa. Super.] 1993)). However, “[a]n intent to maintain a
     conscious dominion may be inferred from the totality of the
     circumstances … [and] circumstantial evidence may be used to
     establish a defendant’s possession of drugs or contraband.”
     Macolino, 469 A.2d at 134-135 (internal citations omitted).
     Moreover, we agree with the statement from the United States
     Court of Appeals for the Tenth Circuit that, although “mere
     presence” at a crime scene cannot alone sustain a conviction for
     possession of contraband:

        [A] jury need not ignore presence, proximity and association
        when presented in conjunction with other evidence of guilt.
        Indeed, presence at the scene where drugs are being

                                     -7-
J-S56009-20


         processed and packaged is a material and probative factor
         which the jury may consider. Drug dealers of any size and
         [illegal drug] manufacturers probably are reticent about
         allowing the unknowing to take view of or assist in the
         operation.

      United States v. Robinson, 978 F.2d 1554, 1557-58 (10th Cir.
      1992) (internal questions and citations omitted); see also Rivas
      v. United States, 783 A.2d 125, 138 (D.C. 2001) (en banc) (“a
      claim of innocent presence becomes decidedly less plausible in an
      environment (vehicular or otherwise) that is rife with evidence of
      ongoing drug production or distribution, such as a manufacturing
      or cutting facility, a warehouse, or a staging or preparation area
      where a large quantity of drugs or drug paraphernalia is exposed
      to view”); … United States v. Staten, 581 F.2d 878, 885 n.67
      (D.C. Cir. 1978) (“[i]t would seem that the voluntary presence of
      the accused in an area obviously devoted to preparation of drugs
      for distribution is a circumstance potently indicative of his
      involvement in the operation”).

Vargas, 108 A.3d at 868-69.

      Likewise, to sustain a conviction for possession of drug paraphernalia,

“the Commonwealth must establish that items possessed by [the] defendant

were used or intended to be used with a controlled substance so as to

constitute drug paraphernalia[,] and this burden may be met … through

circumstantial evidence.” Commonwealth v. Coleman, 984 A.2d 998, 1001

(Pa. Super. 2009) (internal citation omitted).     In determining whether an

object is drug paraphernalia, the fact-finder should consider,

      in addition to all other logically relevant factors, statements by an
      owner or by anyone in control of the object concerning its use, …
      the proximity of the object, in time and space, to a direct violation
      of this [A]ct, the proximity of the object to controlled substances,
      the existence of any residue of controlled substances on the
      object, direct or circumstantial evidence of the intent of an owner,
      or of anyone in control of the object, to deliver it to persons who
      he knows, or should reasonably know, intend to use the object to
      facilitate a violation of this [A]ct, … the existence and scope of

                                      -8-
J-S56009-20


      legitimate uses for the object in the community, and expert
      testimony concerning its use.

Id. (quoting 35 P.S. § 780-102(b)).

      In regard to Appellant’s conviction for possession of a controlled

substance, he admits to being in possession of cocaine at the time of his

arrest. His sufficiency claim pertaining to this offense is limited to his assertion

that the Commonwealth failed to prove that he was in possession of the

marijuana confiscated from the house. See Appellant’s Brief at 19. Thus,

Appellant has waived any claim regarding the sufficiency of evidence for his

conviction as it relates to the possession of cocaine.              See Pa.R.A.P.

1925(b)(4)(vii) (providing that the failure to include an issue in a Rule 1925(b)

statement constitutes waiver of that issue on appeal); Pa.R.A.P. 2116(a) (“No

question will be considered unless it is stated in the statement of questions

involved or is fairly suggested thereby.”).

      Moreover, we would find no error in the trial court’s determination that

the Commonwealth proved actual possession of a controlled substance,

namely cocaine. TCO at 6-7. Ten blue-tinted Ziploc bags containing an off-

white chunky substance, which later tested positive for cocaine, were found

on Appellant’s person at the time of his arrest.       Id. at 7.    “This evidence

established the elements of possession of a controlled substance beyond a

reasonable doubt.” Id. See also Macolino, 469 A.2d at 134 (stating that

possession of a controlled substance can be proven by showing that the

controlled   substance    was   found   on    the   defendant’s    person).     The

Commonwealth astutely points out that it is not necessary for it to prove

                                        -9-
J-S56009-20



possession of marijuana, as the evidence of cocaine found on Appellant’s

person is sufficient to sustain his possession of a controlled substance

conviction.    See Commonwealth’s Brief at 9 n.1.          Accordingly, we deem

Appellant’s sufficiency claim as it relates to the possession of marijuana moot.7

       Additionally, the trial court found that the evidence presented by the

Commonwealth supports Appellant’s conviction of possession of drug

paraphernalia. TCO at 8.

       Specifically, the record reveals the Commonwealth established
       [Appellant] had a key to the house[,] which locked the security
       door. Upon executing the warrant, police found [a] clear Ziploc
       packet containing inside new and unused blue packets (which was
       consistent with what [the CI] purchased with the cocaine base),
       an electronic scale, one plate with two razor blades with cocaine
       residue, and marijuana in [the] bedroom. Officer McCain testified
       that, based on his experience, the electronic scale, Ziploc packets,
       and razor blades found in the house indicated narcotics were being
       packaged at the location.

Id. (citations to record omitted).         Viewing the evidence in the light most

favorable to the Commonwealth, we discern no error by the trial court, and

we uphold Appellant’s conviction. See Commonwealth v. Torres, 617 A.2d
____________________________________________


7 Regardless, we agree with the Commonwealth that the evidence would also
support a finding that Appellant had constructive possession of the marijuana.
See id. (noting that the evidence established Appellant had on his person a
key that unlocked the security door to the house, he was the only person in
the house where the CI had purchased two packets of marijuana just minutes
earlier, 77.6 grams of marijuana was recovered from the house, and the
prerecorded money that the CI used to purchase cocaine and marijuana was
found on Appellant’s person) (citing Commonwealth v. Miley, 460 A.2d 778,
784 (Pa. Super. 1983) (“Where it appears that only the accused has access to
the area where the drugs were found, intent to possess is established.”)
(internal citation omitted)).



                                          - 10 -
J-S56009-20



812, 815-16 (Pa. Super. 1992) (determining that boxes of sandwich bags

recovered together with 17 packets of cocaine was sufficient to establish that

the appellant possessed drug paraphernalia).       See also 35 P.S. §§ 780-

102(b)(5), (9), (10) (defining scales used for weighing controlled substances,

as well as envelopes or “other containers” used for the packing of small

quantities of controlled substances or for the storing of controlled substances,

as drug paraphernalia).

      Next, we address Appellant’s challenge to the sufficiency of the evidence

to sustain his PWID conviction. PWID is defined as:

      [T]he manufacture, delivery, or possession with intent to
      manufacture or deliver, a controlled substance by a person not
      registered under this act, or a practitioner not registered or
      licensed by the appropriate State board, or knowingly creating,
      delivering or possession with intent to deliver, a counterfeit
      controlled substance.

35 P.S. § 780-113(a)(30).         To sustain a conviction of PWID, “the

Commonwealth must prove beyond a reasonable doubt that the defendant

possessed a controlled substance and did so with the intent to deliver it.”

Commonwealth v. Bricker, 882 A.2d 1008, 1015 (Pa. Super. 2005) (citation

omitted).

      In determining whether there is sufficient evidence to support a
      PWID conviction, all facts and circumstances surrounding the
      possession are relevant, and the Commonwealth may establish
      the essential elements of the crime wholly by circumstantial
      evidence. Commonwealth v. Drummond, 775 A.2d 849, 853-
      54 (Pa. Super. 2001) (citation omitted). Factors to consider in
      determining whether the drugs were possessed with the intent to
      deliver include the particular method of packaging, the form of the
      drug, and the behavior of the defendant. Commonwealth v.


                                     - 11 -
J-S56009-20


      Kirkland, 831 A.2d 607, 610 (Pa. Super. 2003) (citation
      omitted).

Id.

      Here, Appellant claims that the Commonwealth failed to prove beyond

a reasonable doubt that he had the intent to distribute a controlled substance.

He concedes that testimony was presented regarding his possession of “ten

blue tinted Ziploc packets, each containing inside off-white chunky substance,

alleged cocaine base[,]” and that “$171 United States currency along with the

$20 prerecorded buy money used that day” was confiscated from him on

August 9, 2012.     Appellant’s Brief at 15 (citations to record omitted).

Appellant argues, however, that “none of the officers … witnessed [him] hand

the [CI] any controlled substance[,]” that he was “not observed to be present

at the house on August 8, 2012[,]” and that he “was not seen opening the

door for the CI on August 9.” Id. at 15-16 (citations to record omitted). He

further notes that, although he did have a key to the house, there was no

proof of Appellant’s residence recovered from the house, and the police

officers had observed at least one other individual who had access to the house

and who interacted with the CI.    Id. at 16.   Appellant’s claims are wholly

without merit.

      Having already affirmed Appellant’s convictions for possession of a

controlled substance and possession of drug paraphernalia, we focus on the

“intent to deliver” element of this offense. “In Pennsylvania, the intent to

deliver may be inferred from possession of a large quantity of controlled

substance.”   Commonwealth v. Lee, 956 A.2d 1024, 1028 (Pa. Super.

                                    - 12 -
J-S56009-20



2008). Where the quantity of the controlled substance is not dispositive as to

the intent, the court may also look to other factors, such as “the manner in

which the controlled substance was packaged, the behavior of the defendant,

the presence of drug paraphernalia, and the sums of cash found in possession

of the defendant.”      Commonwealth v. Brockman, 167 A.3d 29, 39 (Pa.

Super. 2017) (citing Commonwealth v. Tasamy, 934 A.2d 1233, 1237-38

(Pa. 2007)).

        In the instant matter, a total of 77.6 grams of marijuana and 2.721

grams of crack cocaine were recovered at the time of Appellant’s arrest.8 As

summarized by the Commonwealth:

        On the first day of surveillance, the CI was directed by officers to
        make two separate controlled buys at the house and returned a
        total of four blue-tinted Ziploc bags containing crack cocaine. The
        following day, the CI went in the same property and returned with
        one blue-tinted Ziploc bag with cocaine base and two clear packets
        containing marijuana.       [Appellant] was arrested just a few
        minutes later, and the police recovered from his person $[171],
        including $20 of prerecorded money along with ten packets
        containing crack cocaine that were “the same shape, size, color
        consistent with what was purchased” by the CI on both that day
        and the day before…. Additionally, drug paraphernalia typically
        used for packaging drugs for distribution were recovered, namely,
        a clear bag containing new and unused blue-tinted packets
        consistent with those returned by the CI, an electronic scale, and
        a plate with two razor blades that contained residue of cocaine
        base.

Commonwealth’s Brief at 12-13 (citations to record omitted).




____________________________________________


8   See N.T. Trial, 8/28/13, at 28, 51.

                                          - 13 -
J-S56009-20



      We agree with the Commonwealth that all of the foregoing factors

combined are sufficient evidence for the fact-finder to reasonably infer that

Appellant exercised conscious dominion over the drugs with the intent to

deliver. See id. at 13. See also Brockman, 167 A.3d at 39-40 (upholding

a PWID conviction where the total weight of the contraband was 3.943 grams

and was packaged in separate quantities contained in 35 clear plastic Ziploc

packets); Commonwealth v. Bess, 789 A.2d 757, 761-62 (Pa. Super. 2002)

(upholding the trial court’s finding that the packaging of 2.2 grams of cocaine,

along with the recovery of a “large sum” of cash in the amount of $158, and

the absence of paraphernalia associated with the personal use of cocaine was

sufficient to sustain a conviction of PWID); Commonwealth v. Bruner, 564

A.2d 1277, 1286 (Pa. Super. 1989) (“The presence of drug paraphernalia such

as empty glassine baggies and scales has been held to establish the additional

element of intent to deliver in connection with a charge of possession of a

controlled substance.”) (citation omitted). Thus, we discern no legal error in

the trial court’s finding that the Commonwealth “presented ample evidence to

support the inference that [Appellant] constructively possessed the narcotics

found in the house and had [the] intent to deliver.” TCO at 9.

      Finally, Appellant challenges the sufficiency of the evidence sustaining

his possession of firearms conviction. The Pennsylvania Uniform Firearms Act

defines this offense as follows:

      (a)   Offense defined.—



                                     - 14 -
J-S56009-20


            (1)   A person who has been convicted of an offense
                  enumerated in subsection (b), within or without this
                  Commonwealth, regardless of the length of sentence
                  or whose conduct meets the criteria in subsection (c)
                  shall not possess, use, control, sell, transfer or
                  manufacture or obtain a license to possess, use
                  control, sell, transfer or manufacture a firearm in this
                  Commonwealth.

18 Pa.C.S. § 6105(a)(1). While Appellant has not been convicted of an offense

enumerated in section 6105(b), he does fall within the criteria of subsection

(c), which provides, in relevant part, that “[a] person who has been convicted

of an offense under … The Controlled Substance, Drug, Device and Cosmetic

Act … that may be punishable by a term of imprisonment exceeding two

years[,]” shall be subject to the prohibition outlined in subsection (a).    18

Pa.C.S. § 6105(c)(2). Thus, Section 6105(a) clearly prohibits Appellant from

possessing a firearm as a result of his drug-related convictions.

      Where, as here, the defendant is not in physical possession of a firearm,

the issue becomes whether the evidence is sufficient to establish that he had

constructive possession of the item. See Commonwealth v. Heidler, 741

A.2d 213, 215-16 (Pa. Super. 1999) (“Constructive possession is found where

the individual does not have actual possession over the illegal item but has

conscious dominion over it.”) (internal quotation marks omitted). See also

Commonwealth v. McClellan, 178 A.3d 874, 878 (Pa. Super. 2018) (“Illegal

possession of a firearm may be established by constructive possession.”). In

order to prove conscious dominion, “the Commonwealth must present

evidence to show that the defendant had both the power to control the firearm



                                    - 15 -
J-S56009-20



and the intent to exercise such control.” Heidler, 741 A.2d at 216 (citing

Commonwealth v. Gladden, 665 A.2d 1201, 1206 (Pa. Super. 1995)

(emphasis omitted)).       Moreover, we have established that constructive

possession of a firearm may be proven by circumstantial evidence and that

the “requisite knowledge and intent may be inferred from examination of the

totality of the circumstances.” Commonwealth v. Smith, 146 A.3d 257, 263

(Pa. Super. 2016) (quoting Commonwealth v. Clark, 746 A.2d 1128, 1136

(Pa. Super. 2000)).

      There is no dispute regarding the recovery of an illegal firearm in the

instant matter. Rather, Appellant’s sufficiency claim rests on his allegation

that the Commonwealth failed to prove that he had constructive possession

of the rifle. Appellant’s Brief at 13. In support of his claim, he argues that

“he was not the only person to have access to the house[,]” and that there

was no evidence he “even had knowledge of the firearm, let alone the intent

and ability to control it[.]” Id. at 14. Moreover, Appellant asserts that his

“fingerprints were not on the firearm, showing that he likely had not controlled

it at any point[,]” and that he did not attempt to run “or put up a struggle in

any way” when he was arrested. Id. Appellant fails to convince us that he is

entitled to relief on this claim.

      In support of the trial court’s finding that there was sufficient evidence

to establish Appellant’s constructive possession of the loaded, SKS, 7.62

caliber assault rifle confiscated from a shelf of the house where Appellant was

present, it opined:

                                     - 16 -
J-S56009-20


       [Appellant] was the only individual present in the property when
       the warrant was executed.[9] Under the circumstances, he clearly
       had the ability to exercise control over the shotgun. In addition,
       [Appellant] had a key to the house on his person, several bags of
       cocaine identical to what was found in the house were found on
       [Appellant], and buy money from that day [was also found on
       Appellant]. This court found that all of this evidence and the
       inferences created by that evidence established that [Appellant]
       intended to exercise control over the firearm located on the shelf
       in order to aid his criminal enterprise.

TCO at 10-11.

       Moreover, as the Commonwealth articulates, “the rifle’s proximity to the

kitchen cabinet that contained the plate and two razor blades with cocaine

residue, as well as the fact that it was sitting right next to the electronic

scale,”10 is indicative that the weapon was connected to Appellant’s drug-

related, criminal activity and that strengthens the conclusion that he exercised

control over the weapon.             See Commonwealth’s Brief at 14 (citing

Commonwealth v. Hanson, 82 A.3d 1023, 1038) (Pa. 2013) (stating that

“the closer a firearm is found to contraband, the stronger the inference of their

association” to establish constructive control)). Based on our review of the

facts, in the light most favorable to the Commonwealth as the verdict winner,

____________________________________________


9 Appellant’s assertion that he was not the only person to have access to the
house is of no moment. Two actors may have joint control and equal access
to contraband, thereby constructively possessing it at the same time. See
Commonwealth v. Haskins, 677 A.2d 328, 330 (Pa. Super. 1996) (stating
that the fact that another person may also have control and access does not
eliminate the defendant’s constructive possession).
10 See N.T. Trial at 29 (Officer McClain’s testifying that the scale and rifle were
found together on a shelf in the kitchen near the entranceway to the
basement, and that the plate containing cocaine residue that was recovered
from the kitchen was within ten feet of the firearm).

                                          - 17 -
J-S56009-20



we uphold Appellant’s conviction for possession of a firearm by a prohibited

person.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/21




                                   - 18 -